DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, last two lines, "the water tree reducing agent is selected from aliphatic polyols and polyols having at least two primary alcohol functions" is unclear since in lines 6-7 of the claim, it is recited that "said water tree reducing agent being an oxygen-containing compound…"  
 	Claims 2-4 and 6-16 are included in this rejection because of dependency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites that "the water tree reducing agent is selected from aliphatic polyols and polyols having at least two primary alcohol functions."  Claim 4 depends on claim 1 and recites that "the oxygen-containing compound comprises one or more functions selected from the functions of…ester, acid, acid anhydride…"  Claim 7 depends on claim 1 and recites that "the oxygen-containing compound is selected from homopolymers of propylene functionalized by maleic anhydride functions.".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keogh (CA 2004721).
 	Keogh discloses an electric cable comprising: at least one elongated electrically conductive element (not shown); and at least one polymer layer surrounding said elongated electrically conductive element, wherein the polymer layer is obtained from a polymer composition has at least one polypropylene-based thermoplastic polymer material has a propylene homopolymer or copolymer P1 (page 3), and at least one agent, said agent being an oxygen-containing compound which is dipentaerythritol (page 7, last line) (re claims 1 and 6).  It is noted that since the oxygen-containing compound of Keogh comprises material as claimed, it is a water tree reducing agent and would have a melting temperature of 110°C or more (re claim 1).  Keogh also discloses the polymer composition further comprising a dielectric liquid (page 6, line 5, extender oils) (re claim 13).

9.	Claims 1-4 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beasley et al. (4456655).
 	Beasley et al. discloses an electric cable comprising: at least one elongated electrically conductive element (not shown); and at least one polymer layer surrounding said elongated electrically conductive element, wherein the polymer layer is obtained from a polymer composition has at least one polypropylene-based thermoplastic polymer material has a propylene homopolymer or copolymer P1 (Ex. 4), and at least one water tree reducing agent, said water tree reducing agent being an oxygen-containing compound, which comprises ester (Ex. 4) (re claim 4), having a melting temperature of 120°C or more (Ex. 4, the mixture was extruded at 180ºC) (re claims 1-2) and having a molecular weight of 500 g/mol (col. 4, line 12) (re claim 3).  It is noted that the polymer layer of Beasley et al. has a reduction in the breakdown voltage after ageing in a wet environment of at most 30% since it comprises structure and material as claimed (re claim 15).  Beasley et al. also discloses the cable comprising at least one semi-conductive layer surrounding the conductive element and at least one electrically insulating layer surround the conductive element (col. 2, lines 32-35), wherein at least one of the semi-conductive layer and insulating layer is said at least one polymer layer (re claim 16).

10.	Claims 1, 2, 4, 7-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steffl et al. (WO 2011/154287).
 	Steffl et al. discloses an electric cable comprising: at least one elongated electrically conductive element (not shown); and at least one polymer layer surrounding said elongated electrically conductive element, wherein the polymer layer is obtained from a polymer composition has at least one polypropylene-based thermoplastic polymer material has a propylene homopolymer or copolymer P1 (propylene polymer a), and at least one agent (d), said agent being an oxygen-containing compound, which is a homopolymer of propylene functionalized by maleic anhydride function (page 15, MAH-PP) (re claims 4 and 7), having a melting temperature of 120º or more (re claims 1-2).  Steffl et al. also discloses that the polymer composition comprises from 0.1 to 15 wt% of the oxygen-containing compound, based on the total weight of the polymer composition (page 15) (re claim 8); the polypropylene-based thermoplastic polymer material comprises at least 50 wt% of propylene polymer, based on the total weight of the polypropylene-based thermoplastic polymer material (re claim 9); the polypropylene-based thermoplastic polymer material comprises a random propylene copolymer or a heterophasic propylene copolymer, as propylene copolymer P1, wherein the polypropylene-based thermoplastic polymer material comprises a random propylene copolymer and a heterophasic propylene copolymer, or two different heterophasic propylene copolymers (page 8) (re claims 10-11); the polypropylene- based thermoplastic polymer material further comprises an olefin homopolymer or copolymer P2 (copolymer b) (re claim 12); the polymer layer is a non-crosslinked layer (page 4, last paragraph) (re claim 14); Re claim 15, the polymer layer of Steffl et al. has a reduction in the breakdown voltage after ageing in a wet environment of at most 30% since it comprises structure and material as claimed.

Response to Arguments
11.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Keogh does not disclose dipentaerythritol.  Examiner would disagree.  Claim 1 calls for the water tree reducing agent (or the oxygen-containing compound) being either aliphatic polyols or polyols having at least two primary alcohol functions.  Claim 6 depends on claim 1 and further defines the oxygen-containing compound is dipentaerythritol.  Keogh, last line of page 7 and line 1 of page 8, discloses polyols such as dipentaerythritol.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847